DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.

In response to applicants arguments “remarks pages 7-13”. It is respectfully disagreed since as by utilizing the Broadest reasonable interpretation and when reviewing the amended feature as claimed “wherein the receiving electrode can only be used to receive signals” Fleck in fact discloses teach such limitation (paragraph [0039-0040) since as when Fleck is operating on receiving mode the electrode 32 can only be used to receive signals.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the receiving electrode can only be used to receive signals at any time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2018/0107293) in view of Fleck (US 2018/01443703).


    PNG
    media_image1.png
    538
    764
    media_image1.png
    Greyscale

 
As per claim 1, Yeh teaches “A bidirectional active pen , comprising: a body (Fig 1A-2 body 110); a cone portion, having a bottom part and a top part, the bottom part of the cone portion having a cross-sectional area greater than that of the top part, the bottom part of the cone portion connecting to the body (Fig 1A-2 cone portion connects with the body 110); and a tip portion, connected to the top part of the cone portion (Figures 1A-2 Tip portion shown  on figure 1B above connects with the cone portion ), wherein the tip portion comprises: an electrode, located at a distal end of the tip portion away from the cone portion (Figures 1A-2 electrode 160 located at a distal end of the tip portion away from the cone Fig. 1B); a first emitting electrode, disposed at the tip portion at a position closer to the cone portion than the receiving (Figure 1A-2 emitting electrode  140), configured to emit a first signal based on the synchronous signal received by the receiving electrode (paragraph [0029][0034][0041][0045][0044] electrode 140 emits signals in response to control signals), the first signal provided to calculate a coordinate of the tip portion (paragraph [0029] the position of the tip electrode can be determined by utilizing the signal emitted from the electrode 140); and a second emitting electrode, disposed at a portion at a position far away from the receiving electrode with respect to the first emitting electrode (Figures 1A-1B second receiving electrode 120: Figure 2 second receiving electrode 220), configured to emit a second signal based on the synchronous signal received by the receiving electrode (paragraph [0029][0034][0041][0045][0044] electrode 120 emits signals in response to control signals), the second signal provided to calculate a tilt angle of the stylus (paragraph [0029][0034][0041][0045][0044] tilt of the stylus can be determined by utilizing the signal transmitted from electrode 120),
Yeh seems to not explicitly disclose that “the receive electrode located at the distal end of the tip portion away from the cone portion is a receiving electrode, configured to receive a synchronous signal coming from outside of the stylus” wherein the receiving electrode can only be used to receive signals and “that the synchronous signals are received form the touch panel by the receive electrode and to control transmission time”.
However, Fleck on the other hand teaches “a receiving electrode, located at a distal end of the tip portion away from the cone portion, configured to receive a synchronous signal coming from the outside” (Figure 1-2 electrode 32 has receiving capabilities as well as transmitting: Figure 8A-8B electrode 81 has receiving capabilities as well as transmitting) wherein the receiving electrode can only be used to receive signals (paragraph [0039-0040] the receiver electrode 32 can only be used to receive signals when it is on receive mode) receiving synchronous signals by the receive electrode and the transmission signals are emitted based on those signals (Figure 4-5 and 10 a receive electrode on the stylus receives synchronous signals from the touch panel SA and R).
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of allowing the stylus electrode on the tip that makes contact with the panel the receive signals because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Fleck’s stylus is comparable to Yeh’s stylus because both are multi electrode stylus. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Yeh’s stylus to include Freck’s teaching described above with the predictable result of further measurement quality and communication with the panel.
	Yeh as modified seems to not explicitly disclose “that all the electrodes are located on the same arrangement on the tip portion on the same order as presented by the by Yeh”.
However, it would have been obvious to a person with ordinary skill in the art to make the second electrode also be on the tip portion region of the stylus on the same order, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

electrode is disposed between the receiving electrode and the second emitting electrode” (Figures 1A-2 the first transmitting electrode is between the tip electrode 160 and the second emitting electrode 120 (Figure 1A-1B) or 220 (Figure 2)).

As per claim 3, Yeh as modified teaches “wherein the receiving electrode, the first emitting electrode and the second emitting electrode of the tip portion are arranged along a straight line along a lengthwise direction of the stylus, and are spaced apart from each other on the straight line with overlap” (Figure 1B the electrodes are arranged on a straight line).

As per claim 4, Yeh as modified teaches “wherein the cone portion has a conductive portion at a position corresponding to the second emitting electrode, and the conductive portion of the cone portion and the second emitting electrode of the tip portion are electrically connected to each other” (Figure 1-2 The position where the electrode 120 is located is a conductive material in order to be able to transmit the signal paragraph [0029][0031][0017]).

As per claim 5, Yeh seems to not explicitly disclose that wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode are different in frequency but are emitted at the same time in response to the synchronous signal received by the receiving electrode.
electrode and the second signal emitted by the second emitting electrode are different in frequency but are emitted at the same time in response to the synchronous signal received by the receiving electrode” (Figure 5 it is disclose that  signals emitted from 2 different electrodes by transmitted synchronously at the same time with different frequencies: see F1 and F2).
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of transmitting signals with different frequencies at the same time because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Fleck’s stylus is comparable to Yeh’s stylus because both are multi electrode styluses. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Yeh’s stylus to include Freck’s teaching described above with the predictable result of improving communication with the panel while saving transmission time.

As per claim 6, Yeh seems to not explicitly disclose wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode are different in frequency and are emitted at different time points in response to the synchronous signal received by the receiving electrode.
	However, Fleck on the other hand teaches “wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode are different in frequency and are emitted at different time points in response to the synchronous signal received by the receiving electrode” (Figure 4 it is disclose that  signals emitted from 2 different electrodes be transmitted synchronously at different times and can have the different or different frequencies paragraph [0053]).
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of transmitting electrode signals at different frequencies and different times  because such a modification would have been obvious to try. More specifically, Yeh’s stylus transmission of signals having frequencies associated to them, which are: transmitting signals with different frequencies at the same time, different frequencies at different times and same frequencies at different times. This group addresses the design need and/or other recognized problem of transmitting signals to avoid interference between them with a reasonable level of success. Therefore, it would have been obvious to try to modify Yeh’s stylus to include Fleck’s teaches described above since there are finite number of identified, predictable potential solutions to the recognized need (as discussed above) and one of ordinary skill in the art could have pursued the known potential solution with reasonable expectation of success.  

As per claim 7, Yeh seems to not explicitly disclose wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode have a same frequency but are emitted at different time points in response to the synchronous signal received by the receiving electrode.
However, Fleck on the other hand teaches “wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode (Figure 4 it is disclose that  signals emitted from 2 different electrodes by transmitted synchronously at different times and can have the same or different frequencies paragraph [0053]).
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of transmitting signals with different frequencies at the same time because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Fleck’s stylus is comparable to Yeh’s stylus because both are multi electrode styluses. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Yeh’s stylus to include Freck’s teaching described above with the predictable result reducing the load of the detection side by just having to detect one signal at the time.

As per claim 8, Yeh wherein the cone portion has a slot formed inside, the slot has an opening formed at the top part, a part of the tip portion is received in the slot, another part of the tip portion exposes from the opening (Figure 1B even though not shown the cone portion has a slot opening that allow the portion of the tip 160 to pass though the inside of the housing to communicate with the inner electronics).


    PNG
    media_image1.png
    538
    764
    media_image1.png
    Greyscale

As per claim 9, Yeh teaches “A bidirectional active pen, comprising: a body (Fig 1A-2 body 110); a cone portion, having a bottom part and a top part, the bottom part of the cone portion having a cross-sectional area greater than that of the top part, the bottom part of the cone portion connecting to the body (Fig 1A-2 cone portion connects with the body 110); and a tip portion, connected to the top part of the cone portion (Figures 1A-2 Tip portion shown  on figure 1B above connects with the cone portion ), wherein the tip portion comprises: an electrode, located at a distal end of the tip portion away from the cone portion (Figures 1A-2 electrode 160 located at a distal end of the tip portion away from the cone Fig. 1B); and a first emitting electrode, disposed at the tip portion at a position closer to the cone portion than the receiving electrode (Figure 1A-2 emitting electrode  140), configured to emit (paragraph [0029][0034][0041][0045][0044] electrode 140 emits signals in response to control signals), the first signal provided to calculate a coordinate of the tip portion (paragraph [0029] the position of the tip electrode can be determined by utilizing the signal emitted from the electrode 140), wherein the cone portion comprises: a second emitting electrode, disposed at the cone portion at a position far away from the receiving electrode with respect to the first emitting electrode (Figures 1A-1B second receiving electrode 120: Figure 2 second receiving electrode 220), configured to emit a second signal based on the synchronous (paragraph [0029][0034][0041][0045][0044] electrode 120 emits signals in response to control signals, the second signal provided to calculate a tilt angle of the stylus (paragraph [0029][0034][0041][0045][0044] tilt of the stylus can be determined by utilizing the signal transmitted from electrode 120).
Yeh seems to not explicitly disclose that “the receive electrode located at the distal end of the tip portion away from the cone portion is a receiving electrode, configured to receive a synchronous signal coming from outside of the stylus” ) wherein the receiving electrode can only be used to receive signals  and “that the synchronous signals are received form the touch panel by the receive electrode and to control transmission time”.
However, Fleck on the other hand teaches “a receiving electrode, located at a distal end of the tip portion away from the cone portion, configured to receive a synchronous signal coming from the outside” (Figure 1-2 electrode 32 has receiving capabilities as well as transmitting: Figure 8A-8B electrode 81 has receiving capabilities as well as transmitting) wherein the receiving electrode can only be used to receive signals (paragraph [0039-0040] the receiver electrode 32 can only be used to receive signals when it is on receive mode) receiving synchronous signals by the receive electrode and the transmission signals are imitated based on those signals (Figure 4-5 and 10 a receive electrode on the stylus receives synchronous signals from the touch panel SA and R)
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of allowing the stylus electrode on the tip that makes contact with the panel the receive signals because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Fleck’s stylus is comparable to Yeh’s stylus because both are multi electrode stylus. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Yeh’s stylus to include Freck’s teaching described above with the predictable result of further measurement quality and communication with the panel.
As per claim 10, Yeh as modified teaches “wherein the first emitting electrode is disposed between the receiving electrode and the second emitting electrode” (Figures 1A-2 the first transmitting electrode is between the tip electrode 160 and the second emitting electrode 120 (Figure 1A-1B) or 220 (Figure 2)).

As per claim 11, Yeh as modified teaches “wherein the receiving electrode, the first emitting electrode and the second emitting electrode of the tip portion are arranged along a straight line along a lengthwise direction of the stylus, and are spaced apart (Figure 1B the electrodes are arranged on a straight line).

As per claim 12, Yeh seems to not explicitly disclose that wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode are different in frequency but are emitted at the same time in response to the synchronous signal received by the receiving electrode.
However, Fleck on the other hand teaches “wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode are different in frequency but are emitted at the same time in response to the synchronous signal received by the receiving electrode” (Figure 5 it is disclose that  signals emitted from 2 different electrodes by transmitted synchronously at the same time with different frequencies: see F1 and F2).
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of transmitting signals with different frequencies at the same time because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Fleck’s stylus is comparable to Yeh’s stylus because both are multi electrode styluses. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Yeh’s stylus to include Freck’s teaching described above with the predictable result of improving communication with the panel while saving transmission time.

electrode and the second signal emitted by the second emitting electrode are different in frequency and are emitted at different time points in response to the synchronous signal received by the receiving electrode.
	However, Fleck on the other hand teaches “wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode are different in frequency and are emitted at different time points in response to the synchronous signal received by the receiving electrode” (Figure 4 it is disclose that  signals emitted from 2 different electrodes be transmitted synchronously at different times and can have the different or different frequencies paragraph [0053]).
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of transmitting electrode signals at different frequencies and different times  because such a modification would have been obvious to try. More specifically, Yeh’s stylus transmission of signals having frequencies associated to them, which are: transmitting signals with different frequencies at the same time, different frequencies at different times and same frequencies at different times. This group addresses the design need and/or other recognized problem of transmitting signals to avoid interference between them with a reasonable level of success. Therefore, it would have been obvious to try to modify Yeh’s stylus to include Fleck’s teaches described above since there are finite number of identified, predictable potential solutions to the recognized need (as discussed above) 

As per claim 14, Yeh seems to not explicitly disclose wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode have a same frequency but are emitted at different time points in response to the synchronous signal received by the receiving electrode.
However, Fleck on the other hand teaches “wherein the first signal emitted by the first emitting electrode and the second signal emitted by the second emitting electrode have a same frequency but are emitted at different time points in response to the synchronous signal received by the receiving electrode” (Figure 4 it is disclose that  signals emitted from 2 different electrodes by transmitted synchronously at different times and can have the same or different frequencies paragraph [0053]).
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of transmitting signals with different frequencies at the same time because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Fleck’s stylus is comparable to Yeh’s stylus because both are multi electrode styluses. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Yeh’s stylus to include Freck’s teaching described above with the predictable result reducing the load of the detection side by just having to detect one signal at the time.

(Figure 1B even though not shown the cone portion has a slot opening that allow the portion of the tip 160 to pass though the inside of the housing to communicate with the inner electronics).

    PNG
    media_image1.png
    538
    764
    media_image1.png
    Greyscale


	As per claim 16, Yeh teaches “A sensing system, comprising: a touch pad (paragraph [0008] the stylus operates in conjunction with a touch screen); and
(paragraph [0031] [0016] the stylus can be positioned or moved to any position on the touch screen), wherein the stylus comprises: a body (Fig 1A-2 body 110);
a cone portion, having a bottom part and a top part, the bottom pail of the cone portion having a cross-sectional area greater than that of the top part, the bottom part of the cone portion connecting to the body (Fig 1A-2 cone portion connects with the body 110); and a tip portion, connected to the top part of the cone portion (Figures 1A-2 Tip portion shown  on figure 1B above connects with the cone portion ), wherein the tip portion comprises: an electrode, located at a distal end of the tip portion away from the cone portion (Figures 1A-2 electrode 160 located at a distal end of the tip portion away from the cone Fig. 1B); a first emitting electrode, disposed at the tip portion at a position closer to the cone portion than the receiving electrode (Figure 1A-2 emitting electrode  140), configured to emit a first signal based on the synchronous signals(paragraph [0029] [0034] [0041] [0045] [0044] electrode 140 emits signals in response to control signals), the touch pad sensing the first signal to obtain a coordinate of the tip portion of the stylus on the touch pad (paragraph [0029] the position of the tip electrode can be determined by utilizing the signal emitted from the electrode 140); and a second emitting electrode, disposed at the tip portion at a position far away from the receiving electrode with respect to the first emitting electrode (Figures 1A-1B second receiving electrode 120: Figure 2 second receiving electrode 220), configured to emit a second signal based on the synchronous signal, the touch pad sensing the second signal to obtain a tilt angle of the stylus with respect to the touch pad (paragraphs [0029] [0034] [0041] [0045] [0044] tilt of the stylus can be determined by utilizing the signal transmitted from electrode 120).
Yeh seems to not explicitly disclose that “the receive electrode located at the distal end of the tip portion away from the cone portion is a receiving electrode, configured to receive a synchronous signal coming from outside of the stylus” ) wherein the receiving electrode can only be used to receive signals and “that the synchronous signals are received form the touch panel by the receive electrode and to control transmission time”.
However, Fleck on the other hand teaches “a receiving electrode, located at a distal end of the tip portion away from the cone portion, configured to receive a synchronous signal coming from the touch pad” (Figure 1-2 electrode 32 has receiving capabilities as well as transmitting: Figure 8A-8B electrode 81 has receiving capabilities as well as transmitting) (paragraph [0039-0040] the receiver electrode 32 can only be used to receive signals when it is on receive mode) receiving synchronous signals by the receive electrode and the transmission signals are imitated based on those signals (Figure 4-5 and 10 a receive electrode on the stylus receives synchronous signals from the touch panel SA and R)
	It would have been obvious to one of ordinary skill in the art to modify Yeh’s stylus to include Fleck’s teaching of allowing the stylus electrode on the tip that makes contact with the panel the receive signals because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Fleck’s stylus is comparable to Yeh’s stylus because both are multi electrode stylus. Therefore, it would have being obvious to a person with ordinary skill in 
Yeh as modified seems to not explicitly disclose “that all the electrodes are located on the same arrangement on the tip portion on the same order as presented by the by Yeh”.
However, it would have been obvious to a person with ordinary skill in the art to make the second electrode also be on the tip portion region of the stylus on the same order, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624